Citation Nr: 1805919	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-17 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Philadelphia Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability, based on substitution of the appellant as the claimant.


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  He died in October 2013.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction currently resides with the Philadelphia Pension Center in Philadelphia, Pennsylvania.

At the time of his death, the Veteran had a pending appeal for the issue set forth on the title page.  A person eligible for substitution is defined as a living person who would be eligible to receive accrued benefits due to the claimant.  See 38 U.S.C. 
§ 5121A (2014); 38 C.F.R. § 3.1010 (2017).  In January 2014, the appellant was substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  

On the appellant's May 2014 substantive appeal, she requested a hearing before a Veterans Law Judge (VLJ).  However, in an October 2014 correspondence, the appellant withdrew her hearing request.  Accordingly, her request for a hearing is considered to be withdrawn and her claim will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2017)

The Board previously remanded the case in November 2015 for further development.  The matter is again before the Board.

The issues of entitlement to surviving spouse benefits and entitlement to burial benefits were raised by the appellant in her September 2014 substantive appeal and referred to the AOJ by the Board in November 2015.  To date, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The Veteran died in October 2013; the appellant is the Veteran's surviving spouse, who was substituted as the claimant to continue the Veteran's pending service connection claim to completion.

2.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's back disability was incurred in active duty service or manifested within a year of his separation from active duty service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  
38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C. 
§§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

      Duty to Notify

VA's duty to notify was satisfied by letter to the Veteran in April 2012.  After the RO substituted the appellant as the claimant in the Veteran's pending appeal, it readjudicated the appeal by way of a March 2014 statement of the case (SOC) and a January 2017 supplemental statement of the case (SSOC).  The appellant has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service private treatment records, and lay statements have been associated with the record.

Pursuant to the Board's November 2015 remand, the RO obtained a VA medical opinion in August 2016 regarding the Veteran's back disability and issued a SSOC in January 2017.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board has carefully reviewed the VA medical opinion of record and finds that the medical opinion, along with the other evidence of record, are adequate for purposes of rendering a decision in the instant appeal.  

In March 2017, the appellant indicated that she had more information or evidence to submit in support of her appeal and requested that VA wait the full 30-day period to afford her the opportunity to provide such information before returning her case to the Board.  No additional information or evidence has been received.

The appellant has not identified any outstanding evidence that could be obtained to substantiate her claim and the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the appellant's claim.

II.  Service Connection 

The appellant seeks to continue the Veteran's claim of entitlement to service connection for a back disability.

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a back disability is not warranted.

In February 2012, the Veteran submitted his claim of entitlement to service connection for a back disorder.  

With regard to a present disability during the Veteran's lifetime, private treatment records document that the Veteran was diagnosed with spinal stenosis with right footdrop, L5-S1 herniated nucleus pulposus, and ultimately status post laminectomy with L5-S1 herniated nucleus pulposus.  See Private Treatment Records from January 2008 to February 2011.  Therefore, the first element of Shedden is met.

With regard to an in-service incurrence of disease or injury, the Veteran's service treatment records reveal one incident of back pain, which was treated with medication in December 1968.  On a February 1970 Report of Medical Examination upon separation from service, the Veteran's spine and other musculoskeletal systems were evaluated as clinically normal; however, on the corresponding February 1970 Report of Medical History, the Veteran indicated that he had a current or past history of back trouble of any kind.  Therefore, the second element of Shedden is met.

The remaining question is whether there is a medical nexus between the Veteran's in-service back injury and his diagnosis of status post laminectomy with L5-S1 herniated nucleus pulposus.

In an August 2016 VA medical opinion, following a review of the Veteran's electronic claims folder, a VA examiner opined that the Veteran's back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner indicated that he had reviewed the Veteran's December 1968 service treatment record noting complaints of back pain, and his February 1970 Report of Medical History, which indicated a history of back trouble.  He also acknowledged that the Veteran had diagnoses of status post lumbar laminectomy with left L5-S1 herniated nucleus pulposus, spinal stenosis, footdrop, and herniated nucleus pulposus during his lifetime.  The examiner explained that, although records showed that the Veteran was treated for back pain in December 1968, there was no evidence of any ongoing back complaints or sequelae following treatment.  There was also no evidence of a diagnosis of a herniated nucleus pulposus in service or within one year following separation from service.  The examiner further noted that, while the Veteran had indicated that he had a history of back trouble on his Report of Medical History, his corresponding Report of Medical Examination indicated that his spine and other musculoskeletal systems were normal and the Veteran, in his own words, described his health as good.

The Board has considered the lay evidence offered by the appellant to VA.  This includes a statement asserting that she believes some of the Veteran's medical problems were related to his active duty service.  See May 2014 Substantive Appeal.  The Board acknowledges the appellant's belief that the Veteran's back disability was related to his active duty service.  As a lay person, the appellant is competent to testify to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, as a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence of record showing that the appellant has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the etiology of the Veteran's back disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Therefore, the appellant is not competent to provide a medical conclusion as to whether the Veteran's back disability was due to his military service. 

The Board notes there is no continuity of symptomology of back problems from active duty to the time of the Veteran's death.  There is no statement of record from the Veteran or the appellant indicating that the Veteran had had continuous back problems from discharge to the present and the medical evidence of record does not support such a fact pattern.  

Accordingly, the Board finds the August 2016 VA medical opinion to be the most probative evidence of record.  The examiner reviewed the Veteran's entire claims file and medical history and found no evidence that the Veteran's back disability was incurred in service or within one year following separation from service.  Further, the examiner found no evidence that the Veteran's December 1968 treatment for back pain resulted in ongoing symptoms.  As discussed, the etiology of the Veteran's back disability is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the Veteran's back disability was caused by service requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  The VA opinion is highly probative as it reflects the VA examiner's specialized knowledge, training, and experience as to the etiology of the Veteran's low back disability, as well as consideration of all relevant lay and medical evidence of record.  Given that the most probative opinion is against a finding of a relationship between the Veteran's back disability and service, the Board finds that service connection is not warranted. 

In sum, the weight of the evidence shows that the Veteran's back disability is unrelated to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for a back disability, that doctrine is not applicable.  38 U.S.C. § 5107(b).



ORDER

Entitlement to service connection for a back disability, based on substitution of the appellant as the claimant, is denied. 





____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


